Citation Nr: 1825011	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, Type II and/or Agent Orange exposure.

2.  Entitlement to service connection for bilateral knee arthritis, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for sterilization, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a kidney disorder, to include kidney dysfunction and kidney stones, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from December 1966 to November 1968.

This appeal arises before the Board of Veterans' Appeals (Board) from January 2011 and April 2016 rating decisions in which the Department of Veteran Affairs (VA) St. Louis, Missouri, Regional Office (RO) denied entitlement to service connection for peripheral neuropathy of bilateral lower extremities, bilateral knee arthritis, sterilization and a kidney disorder, respectively.  

In October 2014, the Board remanded the appeal of the issue of service connection for a neurological disorder of the bilateral lower extremities.  In November 2015, the Board issued a decision denying the claim.  In a June 2016 Joint Motion for Remand, the parties agreed to remand for further development.  In September 2016 the Board remanded that appeal.  As to the remaining issues, the Board remanded the appeal for further development in August 2017.

The Board notes that the issue of a skin disorder was before the Board in August 2017; however, in a February 2018 rating decision, the RO granted service connection for this disability.  Therefore, the issue is moot.


FINDINGS OF FACT

1.  The evidence of record is insufficient to establish a diagnosis of a neurological disorder of the bilateral lower extremities that is secondary to a service-connected disability.

2.  The evidence of record does not establish a nexus between the Veteran's current bilateral knee arthritis and his period of service, to include exposure to Agent Orange, and the evidence of record does not establish that the Veteran's arthritis manifested to a compensable degree within one year of separation from service.

3.  The evidence of record does not establish a medical diagnosis of sterility or a relationship to the Veteran's period of service, to include exposure to Agent Orange.

4.  The evidence of record does not establish a nexus between the Veteran's current kidney disorder and his period of service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for neurological disorder of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1110, 1116, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for bilateral knee arthritis have not been met.  38 U.S.C. §§ 1110, 1116, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for sterility have not been met.  38 U.S.C. §§ 1110, 1116, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 3.303 (2017).

4.  The criteria for entitlement to service connection for a kidney disorder, to include kidney dysfunction and kidney stones, have not been met.  38 U.S.C. §§ 1110, 1116, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In a June 2016 Joint Motion for Remand, the parties returned the appeal to the Board for further development regarding the claim for entitlement to service connection for peripheral neuropathy.  In a September 2016 remand, the Board directives requested a medical opinion which addressed a prior diagnosis of peripheral neuropathy.  In a February 2018 VA medical opinion, the examiner offered a determination which reconciled the conflicting diagnoses of record and addressed nexus opinions regarding various theories of service connection.  The examiner used the evidence of record, medical literature, and professional expertise in formulating this opinion.  

In March 2018 correspondence, the Veteran also challenged the medical opinions of record because examinations were not performed by a doctor with Agent Orange specialization.  The examiners proffering the medical opinions of record possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and the opinions were based on examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds the VA medical opinions to be adequate for the purpose of adjudicating the claims.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

If the Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases which are listed at 38 C.F.R. § 3.309(e) (2017), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Because the Veteran served in the Republic of Vietnam during the appropriate time frame, he is presumed to have been exposed to Agent Orange during his service.  The Board notes that arthritis, sterility, and kidney disorder are not one of the listed diseases for such presumption under § 3.309(e).  However, the lack of a presumption does not mean that the disability cannot be granted on a direct causation basis, to include if it were shown that the Veteran in this case has the disability due to exposure to Agent Orange.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Neurological Disorder of the Bilateral Lower Extremities

The Veteran contends he has peripheral neuropathy due to his period of service.  Specifically, the Veteran asserts that he has peripheral neuropathy due to exposure to Agent Orange and/or diabetes.

Turning to the record of evidence, in a June 2010 private medical record, the Veteran's physician listed an assessment of an unspecified lower leg disorder.  In a later June 2010 record from the same private provider, the examiner noted the results of an EMG showing the finding of multiple long standing lumbosacral radiculopathies which suggests the possibility of lumbar spinal stenosis/polyradiculopathy syndrome.

In a November 2010 VA examination, the examiner stated that the Veteran had a diagnosis of bilateral radiculopathy, lower extremities.  However, in her rationale, the examiner stated that the Veteran's bilateral peripheral neuropathy is secondary to lumbar spine condition and less likely than not secondary to diabetes mellitus.  The examiner explained that the Veteran's bilateral peripheral neuropathy is secondary to lumbar spine condition and less likely than not secondary to diabetes mellitus.  The examiner went on to state that there was evidence of significant spinal pathology including annular bulging and moderately severe to severe spinal stenosis which would support findings on EMG of long standing lumbosacral radiculopathies.

In March 2011 correspondence, the Veteran reported that he had a spinal disability due to work, but he asserted that his lower leg disability was due to both his diabetes and his back disability.

In a February 2015 VA examination, the examiner determined that the Veteran has not been diagnosed with diabetic peripheral neuropathy and did not show signs of diabetic peripheral neuropathy on current examination nor in the past primary care notes.  The examiner stated that the symptoms the Veteran described were more consistent with intermittent lumbar radiculopathy and right adductor longus strain.

In a February 2018 medical opinion, the examiner stated that the Veteran did not have a diagnosis of peripheral neuropathy.  The examiner went on to state that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and confirmed this determination to include as due to exposure to herbicides.  The examiner also determined that the claimed disability was not caused or aggravated by the Veteran's service-connected diabetes.  The examiner addressed the Veteran's contention, as stated by his attorney in the May 2017 correspondence, which questioned the use of an EMG.  The examiner stated that the Veteran has symptoms that were attributable to "diabetic peripheral neuropathy," to include mild, intermittent pain of the bilateral lower extremities and mild paresthesias and/or dysesthesias of the bilateral lower extremities, are subjective and are likely related to his radiculopathy.  The examiner noted that these conditions often have overlapping symptoms.  The examiner reported that the EMG is a reliable objective test often used to differentiate neuropathy from radiculopathy.  Citing medical literature, the examiner stated that for diagnosing neuromuscular disorders like amyotrophic lateral sclerosis (ALS), perhaps nothing is as important as the correct performance and interpretation of a test that relies on needles, electric impulses and a really good set of eyes - electromyography, also known as EMG.

The examiner also addressed the conflicting medical evidence from the June 2010 EMG and the stated diagnosis of peripheral neuropathy that the Veteran raised, through his attorney, in the May 2017 correspondence.  The examiner stated that it is not unusual to make a misstatement and substitute neuropathy for radiculopathy.  The examiner goes on, stating that the records show radiculopathy in records dated EMG-June 22, 2010.  The examiner stated that these findings are most consistent with long standing (at least six month duration) bilateral L5 and S1 radiculopathies.  The examiner reported that the finding of multiple long standing lumbosacral radiculopathies suggests the possibility of lumbar spinal stenosis/polyradiculopathy.  The examiner further noted that the EMG in April 2017 shows there was no electrodiagnostic evidence of large fiber peripheral neuropathy.

The examiner went on to explain that, in this case, there is evidence of severe spinal condition (multi-level broad-based annular bulging present most pronounced at L2-3 with changes of moderately severe relative spinal stenosis including large broad-based annular bulge, ligamentum flavum hypertrophy and posterior facet hypertrophic change.  No formal disk protrusion or significant neuroforaminal compromise.  Moderate relative spinal stenosis at L1-2 and L4-5 with central annular bulge.  No disk protrusion.).  The examiner went on to explain that on two separate EMG's, radiculopathy was diagnosed without evidence of neuropathy.  The examiner determined that, based on this information, it is at least as likely as not that the Veteran has radiculopathy and it is less likely as not that he has neuropathy.  

After review of the record, the Board finds that the evidence of record is insufficient to establish a diagnosis of a service-connected neurological disorder of the bilateral lower extremities.  The February 2018 medical opinion reconciles the medical information of record regarding the Veteran's claimed peripheral neuropathy.  The examiner found that the Veteran does not have peripheral neuropathy; rather, the examiner determined that the Veteran has radiculopathy.  Moreover, the examiner determined that the disability is related to the Veteran's lumbar spine disability, which is not service-connected.  Thus, the probative evidence of record indicates the Veteran's claimed disability has not met the criteria of service connection.  Therefore, service connection is not warranted.

The Board has considered the Veteran's lay statements regarding his neurological disorder of the bilateral lower extremities; however, the probative medical evidence weighs against a finding of a service-connected neurological disorder of the bilateral lower extremities.  Although the Veteran is competent to describe his symptoms, he is not competent to determine the diagnosis and etiology of a neurological disorder of the bilateral lower extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of neurological disorder of the bilateral lower extremities is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the diagnosis and etiology of his neurological disorder of the bilateral lower extremities.

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence weighs against a finding of service connection, this doctrine is not applicable.

Bilateral Knee Arthritis

The Veteran also contends that his bilateral knee arthritis is due to his period of service.  Specifically, in May 2017 correspondence, the Veteran asserted that he does not think Agent Orange caused his arthritis because of his hereditary predisposition to the disability, but rather exposure to Agent Orange accelerated its early development.

Turning to the record of evidence, the February 2018 VA examination gives a diagnosis of bilateral knee degenerative arthritis.  Therefore, the analysis will turn to whether the current diagnosis is related to the Veteran's period of service.

The Board notes that the Veteran's service treatment records do not indicate complaint of or treatment for a knee injury.  The Board also notes that in an April 2016 notice of disagreement, the Veteran stated that the onset of this disability was ten years after separation.

In the February 2018 VA examination, the examiner noted that review of the Veteran's service treatment records did not show any treatment or diagnosis of knee condition during his service although he was seen for other medical conditions.   The examiner further noted that the Veteran's separation examination is silent for any complaint of knee condition or disability related to knees.  The examiner went on to explain that the most common cause of osteoarthritis of the knee is age.  The examiner stated that almost everyone will eventually develop some degree of osteoarthritis.  The examiner stated that several factors, however, increase the risk of developing significant arthritis at an earlier age.  Citing medical evidence, the examiner stated that age, weight, heredity, and repetitive stress injury are such factors.  The examiner went on to note that degenerative joint disease of the knee is a chronic condition that tends to progressively worsen over time with the natural aging process.  The examiner reported that the Veteran's knee degenerative joint disease is more likely than not caused by age, obesity, and occupational history of construction work and farming, all of which predispose to developing degenerative joint disease.

Regarding exposure to Agent Orange, the examiner stated that she is not aware of any medical literature that shows that exposure to Agent Orange can result in degenerative joint disease of the knees.

For all these reasons, the examiner determined that was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

After review of the record, the Board finds that the evidence of record is insufficient to establish a nexus between the Veteran's period of service and his current diagnosis of bilateral knee arthritis.  The medical evidence indicates there is not a nexus between the Veteran's diagnosis and exposure to Agent Orange.  Moreover, the medical opinion of record suggests that the Veteran's bilateral knee arthritis is likely due to factors unrelated to his period of service.  Therefore, the Board finds that service connection for bilateral knee arthritis is not warranted. 

The Board has considered the Veteran's lay statements regarding his bilateral knee arthritis; however, the probative medical evidence weighs against a finding of a nexus between the Veteran's current diagnosis and his period of service.  Although the Veteran is competent to describe his symptoms, he is not competent to determine the etiology of his bilateral knee arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of bilateral knee arthritis is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his bilateral knee arthritis.

The Board has also considered presumptive service connection under 38 C.F.R. § 3.309(a) (2017) for degenerative joint disease (arthritis) and service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) (2017); however, the probative evidence does not indicate that the disability manifested within a year of separation of service or that it occurred continuously since discharge from service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not warranted.  

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence weighs against a finding of service connection, this doctrine is not applicable.


Sterility

The Veteran contends that his claimed sterility is due to his period of service.  Specifically, the Veteran asserts that he is sterile due to his exposure to Agent Orange.  

As previously noted, sterility is not one of the enumerated presumptive service-connected disabilities due to Agent Orange.  Therefore, the Board will proceed to analysis on a direct basis.

Turning to the record of evidence, in a February 2018 VA examination, the Veteran reported that he has two biological children.  The Veteran stated that, in the 1980s, an urologist told him all his sperm were not live when he was tested - stating that he was sterile when he was trying to have a second child with his second wife.  The Veteran stated that something made him sterile because he was fertile at one point of his life to have two children.  The Veteran stated that, based on his research, he felt like the Agent Orange caused him to be sterile.  The Veteran denied issues with erection.  The Veteran further reported that he was not currently sexually active since his wife died.

The examiner stated that physical examination was not performed, per the Veteran's request.  The Veteran reported normal penis, testes and prostate.  The Veteran did not have symptoms of voiding dysfunction or retrograde ejaculation.

The examiner determined that the Veteran's claimed sterility is not due to or related to his period of service.  The examiner observed that the Veteran reported two biological children - one from his first wife and one from his second wife.  The examiner noted that the Veteran self-reported that DNA testing confirmed that he is their biological father.  The examiner noted that the Veteran gave a history of seeing a urologist who told him that he is sterile; however there were no medical records to confirm this report or history of diagnosis.  The examiner stated that, given that he is the biological father of two children, the Veteran could not be considered to be sterile because in a sterile person, there is no sperm production and hence no conception can occur, which is not the case for the Veteran.  Regarding Agent Orange, the examiner explained that she was not aware of any medical literature that shows that exposure to Agent Orange can result in sterility.  For all these reasons, the examiner determined that it was less likely than not that the Veteran has service-connected sterility.

After review of the record, the Board finds that the evidence of record is insufficient to establish a diagnosis of service-connected sterility.  The February 2018 medical opinion does not establish a diagnosis of sterility.  There is no probative evidence of record which conflicts with the assessment that the Veteran is not sterile.  Moreover, the medical evidence does not establish a link between exposure to Agent Orange and sterility.  Thus, the probative evidence of record indicates the Veteran's claimed disability has not met the criteria of service connection.  Therefore, service connection is not warranted.

The Board has considered the Veteran's lay statements regarding his claimed sterility; however, the probative medical evidence weighs against a finding of a service-connected sterility.  Although the Veteran is competent to describe his symptoms, he is not competent to determine the diagnosis and etiology of sterility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the diagnosis and etiology of sterility is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the diagnosis and etiology of his claimed sterility.

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence weighs against a finding of service connection, this doctrine is not applicable.

Kidney Disorder

The Veteran contends his kidney disorder is due to his period of service.  Specifically, the Veteran asserts that his kidney disorder is due to exposure to Agent Orange.  

As previously noted, kidney disorder is not one of the enumerated presumptive service-connected disabilities due to Agent Orange.  Therefore, the Board will proceed to analysis on a direct basis.

Turning to the record of evidence, in a February 2018 VA examination, the examiner stated the Veteran has a diagnosis of nephrolithiasis (kidney stones).  

In the February 2018 VA examination, the Veteran reported that something "messed his kidney" where he is producing more uric acid almost 10 years after he returned from Vietnam. 

The examiner determined that the Veteran's kidney stones/nephrolithiasis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner observed that review of service treatment records did not show any treatment or diagnosis of kidney stones during his service although he was seen for other medical conditions.  The examiner noted that that Veteran's separation examination is silent for any complaints of kidney stones or its residuals.
The examiner also stated that she was not aware of any medical literature that shows that exposure to Agent Orange can result in increased uric acid levels or kidney stone.  

Citing medical literature, the examiner went on to explain that uric acid stones account for 5 to 10 percent of urinary tract stones in the United States and Europe.  The examiner stated that the risk of both uric acid and calcium oxalate stones is increased in patients with gout.  The examiner noted predisposing clinical conditions, stating that uric acid nephrolithiasis primarily occurs in patients with no obvious abnormality in uric acid metabolism.  The examiner reported that patients who form uric acid stones often possess a combination of biochemical features that are similar to those seen in patients with primary gout who under-excrete uric acid.  The examiner went on to report that in patients with gout and clinical stone disease, as in other uric acid stone formers, the primary predisposing factor is persistently acid urine.  The examiner noted that excessive physical exercise may increase crystalluria and, possibly, the risk of stones in predisposed individuals.  The examiner observed that the Veteran's occupation as a construction worker and farmer is a physically intense occupation and a predisposing factor to kidney stones.  Therefore, the examiner concluded that the Veteran's kidney disorder was less likely than not due to his period of service.

After review of the record, the Board finds that the evidence of record is insufficient to establish a nexus between the Veteran's period of service and his current diagnosis of a kidney disorder.  The medical evidence indicates there is not relationship between the Veteran's diagnosis and exposure to Agent Orange.  Moreover, the medical opinion of record suggests that the Veteran's kidney disorder is likely due to factors unrelated to his period of service.  Therefore, the Board finds that service connection for a kidney disorder is not warranted. 

The Board has also considered presumptive service connection under 38 C.F.R. § 3.309(a) (2017) for nephritis and service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) (2017); however, the probative evidence does not indicate that the disability manifested within a year of separation of service or that it occurred continuously since discharge from service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not warranted.  

The Board has considered the Veteran's lay statements regarding his kidney disorder; however, the probative medical evidence weighs against a finding of a nexus between the Veteran's current diagnosis and his period of service.  Although the Veteran is competent to describe his symptoms, he is not competent to determine the etiology of his kidney disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of kidney disorder is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his kidney disorder.

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence weighs against a finding of service connection, this doctrine is not applicable.


ORDER

Entitlement to service connection for a neurological disorder of the bilateral lower extremities is denied.

Entitlement to service connection for bilateral knee arthritis is denied.

Entitlement to service connection for sterilization is denied.

Entitlement to service connection for a kidney disorder, to include kidney dysfunction and kidney stones, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


